Exhibit 10.1


KEANE GROUP, INC.
EQUITY AND INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT PERFORMANCE AWARD AGREEMENT
This Restricted Stock Unit Performance Award Agreement (this “Agreement”) is
made and entered into as of [●], 20[●] (the “Grant Date”), by and between Keane
Group, Inc., a Delaware corporation (the “Company”), and [●] (the
“Participant”), who is employed by the Company or one of its subsidiaries on the
Grant Date. Capitalized terms not otherwise defined herein or in an Appendix
shall have the meanings provided in the Keane Group, Inc. Equity and Incentive
Award Plan (the “Plan”).
W I T N E S S E T H:
WHEREAS, the Company maintains the Plan; and
WHEREAS, the Company desires to grant Restricted Stock Units to the Participant
pursuant to the terms of the Plan and the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.Grant. Subject to the conditions set forth in the Plan and this Agreement,
Appendix A, and Appendix B, the Company grants to the Participant the Restricted
Stock Units.
2.Vesting. The Participant shall become vested in the Restricted Stock Units as
described in Appendix A and Appendix B. Except as otherwise provided in this
Agreement or an Appendix, upon the Participant’s Termination for any reason, the
portion of the Restricted Stock Units in which the Participant has not become
vested shall be cancelled, and forfeited by the Participant, without
consideration.
3.Stockholder Rights. The Participant shall not have any voting rights, rights
to dividends or other rights of a stockholder with respect to shares of Common
Stock underlying a Restricted Stock Unit until the Restricted Stock Unit has
vested and a share of Common Stock has been issued in settlement thereof and, if
applicable, the Participant has satisfied any other conditions imposed by the
Committee.
4.Transferability. Except as permitted by the Committee, in its sole discretion,
the Restricted Stock Units may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant other than by
will or by the laws of descent and distribution or, subject to the consent of
the Committee, pursuant to a domestic relations order, unless and until the
Restricted Stock Units have been settled and the shares of Common Stock
underlying the Restricted Stock Units have been issued, and all restrictions
applicable to such shares have lapsed, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided that the designation


1



--------------------------------------------------------------------------------




of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.
5.Taxes. The Participant has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. In accordance with the terms of the Plan, the Participant may elect
to satisfy any applicable tax withholding obligations arising from the vesting
or settlement of the Restricted Stock Units by having the Company withhold a
portion of the shares of Common Stock to be delivered to the Participant upon
settlement of the Restricted Stock Units or by delivering to the Company vested
shares of Common Stock owned by the Participant, that in either case have a Fair
Market Value equal to the sums required to be withheld; provided that, the
number of shares of Common Stock which may be withheld in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities hereunder shall be limited to the number of shares of Common Stock
which have a Fair Market Value on the date of withholding equal to the aggregate
amount of such tax liabilities based on the minimum statutory withholding rates
for federal, state, local and foreign income tax and payroll tax purposes that
are applicable to such supplemental taxable income.
6.Incorporation by Reference. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan and represents that the Participant is familiar
with the terms and provisions thereof. The Participant accepts this Award
subject to all of the terms and conditions of the Plan. In the event of a
conflict or inconsistency between the terms of the Plan and the terms of this
Agreement, the Plan shall govern and control.
7.Securities Laws and Representations. The Participant acknowledges that the
Plan is intended to conform to the extent necessary with all applicable federal,
state and foreign securities laws (including the Securities Act and the Exchange
Act) and any and all regulations and rules promulgated thereunder by the
Securities and Exchange Commission or any other governmental regulatory body.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the shares are to be issued, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations. Without limiting the foregoing, the Restricted
Stock Units are being granted to the Participant, upon settlement of the
Restricted Stock Units any shares of Common Stock shall be issued to the
Participant, and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933 (the
“Securities Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in herein;


2



--------------------------------------------------------------------------------




(b)    Any shares of Common Stock issued to the Participant upon settlement of
the Restricted Stock Units must be held indefinitely by the Participant unless
(i) an exemption from the registration requirements of the Securities Act is
available for the resale of such shares of Common Stock or (ii) the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the resale of such shares of Common Stock and the Company is under no
obligation to continue in effect a Form S-8 Registration Statement or to
otherwise register the resale of such shares of Common Stock (or to file a
“re-offer prospectus”); and
(c)    The exemption from registration under Rule 144 shall not be available
under current law unless (i) a public trading market then exists for the Common
Stock, (ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and that any sale of shares of Common Stock issued
to the Participant upon settlement of the Restricted Stock Units may be made
only in limited amounts in accordance with, such terms and conditions.
8.Captions. The captions in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning of terms contained herein.
9.Entire Agreement. This Agreement together with the Plan, as either of the
foregoing may be amended or supplemented in accordance with their terms,
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein, and supersedes all
prior communications, representations and negotiations in respect thereto.
10.Successors and Assigns. The terms of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns. The Participant may not assign any of the
rights or obligations under this Agreement without the prior written consent of
the Company. The Company may assign its rights and obligations to another entity
which shall succeed to all or substantially all of the assets and business of
the Company.
11.Amendments and Waivers. Subject to the provisions of the Plan, the provisions
of this Agreement may not be amended, modified, supplemented or terminated, and
waivers or consents to departures from the provisions hereof may not be given,
without the written consent of each of the parties hereto.
12.Severability. In the event that any provision of this Agreement shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
13.Signature in Counterparts. This Agreement may be signed in counterparts, each
which shall constitute an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
14.Notices. Any notice required to be given or delivered to the Company under
the terms of the Plan or this Agreement shall be in writing and addressed to the
General Counsel and the Secretary of the Company at its principal corporate
offices. Any notice required to be given or


3



--------------------------------------------------------------------------------




delivered to the Participant shall be in writing and addressed to the
Participant at the address listed in the Company’s personnel files or to such
other address as the Participant may designate in writing from time to time to
the Company. All notices shall be deemed to have been given or delivered upon:
personal delivery, three days after deposit in the United States mail by
certified or registered mail (return receipt requested), one business day after
deposit with any return receipt express courier (prepaid), or one business day
after transmission by facsimile.
15.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of Delaware to be applied.
16.Consent to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally agrees that any action, suit or proceeding, at law or equity,
arising out of or relating to the Plan, this Agreement or any agreements or
transactions contemplated hereby shall only be brought in any federal court of
the Southern District of Texas or any state court located in Harris County,
State of Texas, and hereby irrevocably and unconditionally expressly submits to
the personal jurisdiction and venue of such courts for the purposes thereof and
hereby irrevocably and unconditionally waives (by way of motion, as a defense or
otherwise) any and all jurisdictional, venue and convenience objections or
defenses that such party may have in such action, suit or proceeding. Each party
hereby irrevocably and unconditionally consents to the service of process of any
of the aforementioned courts.
17.Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT
ENTER INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.
18.No Employment Rights. The Participant understands and agrees that this
Agreement does not impact in any way the right of the Company or its
Subsidiaries to terminate or change the terms of the employment of the
Participant at any time for any reason whatsoever, with or without cause, nor
confer upon any right to continue in the employ of the Company or any of its
Subsidiaries.
19.Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Restricted Stock Units and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
20.Claw-Back Policy. The Restricted Stock Units shall be subject to any
claw-back policy implemented by the Company.


4



--------------------------------------------------------------------------------




[Signature page follows]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date set forth above.
 
KEANE GROUP, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
Name:
 





6

